Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered December 7, 2006, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s challenges to the sufficiency of the evidence are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find that the verdict was based on legally sufficient evidence. We also find that the verdict was not against the weight of the evidence (see People v Daniel-*577son, 9 NY3d 342, 348-349 [2007]). The evidence established all the required elements of criminal possession of a weapon, specifically with respect to possession of a gravity knife (see People v Birth, 49 AD3d 290 [2008]; People v Smith, 309 AD2d 608 [2003], lv denied 1 NY3d 580 [2003]; People v Berrier, 223 AD2d 456 [1996], lv denied 88 NY2d 876 [1996]).
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Saxe, Sweeny, Moskowitz and DeGrasse, JJ.